UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2010 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 140, 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-F xForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Press release Bonn, May 12, 2010 Deutsche Telekom off to a good start in 2010 Adjusted net profit up 36percent Free cash flow more than tripled to EUR1.4 billion German mobile market leadership consolidated Data revenue per user in the United States increased by USD 1.50 Stable development in Southern and Eastern Europe in the first quarter Deutsche Telekom got off to a good start in the 2010 financial year, recording sound figures in the first quarter. Adjusted EBITDA increased by 1.6percent compared with the first quarter of 2009 to EUR4.9 billion. With revenue almost stable – down 0.6percent to EUR15.8 billion – the adjusted EBITDA margin improved by 0.6percentage points to 30.9percent. The development of adjusted net profit was particularly encouraging, increasing by 36percent year-on-year to EUR0.9 billion.
